DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Arguments
Applicant's arguments filed May 2, 2022 (hereinafter “Remarks”) have been 
fully considered but they are moot in view of the new ground(s) of rejection.  
However, in the interest of compact prosecution, Examiner is responding to some of the arguments directed to the prior art references that remain in the rejection.

On page 11 of the Remarks, Applicant argues "there no teaching, suggestion, or motivation to combine the steering input manipulator with the device taught by Lipman to achieve the claimed invention " (emphasis added).  Examiner is not persuaded.
	Examiner believes Applicant may have misinterpreted the obviousness rationale used for the rejection.  The references were not combined using a teaching, suggestion or motivation rationale (MPEP 2143 (G)).  The Lipman and Arvidsson references were combined based on the KSR rationale for applying a known technique to obtain predictable results (MPEP 2143 (D)).  
To clarify, "the rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.  If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art" (MPEP 2143 (D)).
	Examiner notes Applicant's argument does not appear to be directed to traversing the basic findings related to the aforementioned KSR rationale.  Therefore, Examiner maintains his previous position.

On page 11 of the Remarks, Applicant argues “a combination of the steering input manipulator taught by Arvidsson with the device taught by Lipman would be unable to be configured to be [free] moving in space for spatial positioning or spatial motion relative to the panel.”  Examiner is not persuaded.
First, Examiner notes the rejection does not combine the specific physical input device (i.e., joystick) of Arvidsson.  Arvidsson is relied on for teaching known functionality to cause a vehicle to move a distance corresponding to the angle or orientation of an input.  
Second, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner notes an additional obviousness rationale with respect to the Yollin reference was provided showing that usage of a stylus as an alternative input device for a joystick is a known technique to a person having ordinary skill in the art.
 
On page 11 of the Remarks, Applicant argues “Yollin does not cure the deficiencies of Lipman or Arvidsson.  Yollin merely teaches a stylus that includes physiological response sensors that measure and communicate physiological response information of a user of the stylus.”  Examiner is not persuaded.
First, Examiner notes the rejection did not combine the specific input devices of Yollin (i.e., input devices with physiological response sensors).  Yollin is relied on for teaching the ability to use a stylus to replace a joystick or trackball as an input device is a known technique to a person having ordinary skill in the art.  
Second, in the interest of compact prosecution, Examiner has replaced Yollin with a reference that expressly clarifies that swapping input devices and maintaining functionality is a known technique to a person having ordinary skill in the art.  Specifically, De Schrijver teaches a known technique using a stylus as an alternative input device for a joystick (Figs. 1-3 and paragraphs [0015], [0024] and [0026] teach a stylus can replace a joystick and input commands can be interpreted to execute instructions in the same manner as the device being replaced.  Examiner notes a person having ordinary skill in the art would understand the teachings of De Schrijver permit the combination of the vehicle control functionality of Arvidsson with the free space stylus of Lipman.


Applicant's remaining arguments have been fully considered but they are not persuasive and/or moot in view of the new ground(s) of rejection.  


*Examiner notes the rejections below are organized by 1) number of references followed by 2) numerical order.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-9 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lipman et al. (WO03/104965) in view of Arvidsson (USPN 2006/0206244) and further in view of De Schrijver (USPN 2003/0223803).
With respect to claim 1, Lipman teaches a mobile device (Figs. 1-4 and p. 3, lines 4-6), comprising: 
a panel (Figs. 1, 3 and 4, item 12 and p. 3, line 7 teach a display screen); 
a stylus configured to be freely held for moving in space for spatial positioning or spatial motion of the stylus relative to the panel, the stylus further configured to emit a beam of electromagnetic radiation (Figs. 1, 3 and 4, item 16 and p. 6, lines 17-20), the beam of electromagnetic radiation defining an elliptical cross section when incident on the panel (p. 7, line 26-p. 8, line 3); 
an array of detectors positioned proximate to the panel, the array of detectors are configured to provide an output corresponding to detected portions of the electromagnetic radiation incident on the panel (Fig. 3, items 20 and p. 9, lines 8-24); and 
processing circuitry (p. 6, lines 13-16 and p. 8, lines 14-17) configured to: 
receive the output from the array of detectors (p. 6, line 13-p. 9, line 15.  At least p. 9, lines 14-15 teach passing sensor information to the processing unit); 
determine at least one of a location, a shape, or a size of the elliptical cross section (p. 6, line 13-p. 9, line 15.  At least p.8, lines 14-26 teach location and size of the elliptical shape are determined); 
determine at least one of an angle or an orientation of the stylus with respect to the panel as the stylus is positioned or moved in space relative to the panel based on the at least one of the location, the shape or the size of the elliptical cross section (p. 6, line 13-p. 9, line 15.  At least p. 6, line 28-p. 7, line 4 and p.8, lines 14-26 teach angle/orientation are determined based on the eccentricity); 
determine the at least one of the angle or the orientation of the stylus corresponds to an application icon displayed by the mobile device (Figs. 1-4 and p. 6, line 13-p. 9, line 15.  At least Fig. 2 and p. 4, line 21-p. 7, line 4 and p. 8, lines 14-26 teach angle and orientation are used to determine X-Y location and Z-distance from the display for interaction with icons.  Examiner notes the term “corresponds” is subject to a reasonably broad interpretation and does not require any specific relationship); and 
execute one of a plurality of sequential functions corresponding to the application icon (Figs. 1-4 and p. 6, line 13-p. 9, line 15.  At least Fig. 2 and p. 6, lines 2-12 teach executing one of a plurality of functions corresponding to an icon.  Zooming in to an icon and then changing options and/or data levels provides a plurality of sequential functions). 
However, Lipman fails to expressly teach execute one of a plurality of sequential functions corresponding to the application icon, the at least one of the sequential functions causes a vehicle to move a distance corresponding to the at least one of the angle or the orientation of the stylus (emphasis added).
Arvidsson teaches a known technique providing functionality that causes a remote controlled vehicle to move a distance corresponding to the angle or orientation of an input device (Figs. 1-5 and paragraphs [0003] and [0032]-[0034].  Examiner notes the claim does not require any specific corresponding relationship and a reasonably broad interpretation includes the teachings of Arvidsson).
Lipman teaches a base process/product of an input device executing sequential functions corresponding to angle or orientation which the claimed invention can be seen as an improvement in that the at least one of the sequential functions causes a vehicle to move a distance corresponding to the angle or the orientation.  Arvidsson teaches a known technique providing functionality that causes a remote controlled vehicle to move a distance corresponding to the angle or orientation of an input device that is comparable to the base process/product.
Arvidsson’s known technique of providing functionality that causes a remote controlled vehicle to move a distance corresponding to the angle or orientation of an input device would have been recognized by one skilled in the art as applicable to the base process/product of Lipman and the results would have been predictable and resulted in modifying Lipman such that execute one of a plurality of sequential functions corresponding to the application icon, the at least one of the sequential functions causes a vehicle to move a distance corresponding to the angle or the orientation which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	Lipman in view of Arvidsson teach an input device that determines angle or orientation and causes a remote controlled vehicle to move a distance corresponding to the angle or the orientation.  However, Arvidsson fails to teach a stylus is used as the input device to remote control a vehicle (Arvidsson, Figs. 4 and 5 teach a joystick can be used as the steering input but does not mention a stylus).  Specifically, Lipman in view of Arvidsson fail to expressly teach the at least one of the sequential functions causes a vehicle to move a distance corresponding to the at least one of the angle or the orientation of the stylus.
	De Schrijver teaches a known technique using a stylus as an alternative input device for a joystick (Figs. 1-3 and paragraphs [0015], [0024] and [0026] teach a stylus can replace a joystick and input commands can be interpreted to execute instructions in the same manner as the device being replaced.  Examiner notes a person having ordinary skill in the art would understand the teachings of De Schrijver permit the combination of the vehicle control functionality of Arvidsson with the free space stylus of Lipman).
Lipman in view of Arvidsson teaches a base process/product of an input device that determines angle or orientation and causes a remote controlled vehicle to move a distance corresponding to the angle or the orientation which the claimed invention can be seen as an improvement in that a stylus is used as the input device.  De Schrijver teaches a known technique of using a stylus as an alternative input device for a joystick that is comparable to the base process/product.
De Schrijver’s known technique of using a stylus as an alternative input device for a joystick would have been recognized by one skilled in the art as applicable to the base process/product of Lipman in view of Arvidsson and the results would have been predictable and resulted in using the stylus of Lipman as the input device that determines angle or orientation and causes a remote controlled vehicle to move a distance corresponding to the angle or the orientation which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 2, Lipman in view of Arvidsson and further in view of De Schrijver teaches the mobile device of claim 1, discussed above, wherein the orientation of the stylus includes a three-dimensional angular orientation (Lipman, p. 4, line 21-p. 7, line 4 and p. 8, lines 14-26 teach X-Y-Z tracking of the angle and orientation). 

With respect to claim 3, Lipman in view of Arvidsson and further in view of De Schrijver teaches the mobile device of claim 1, discussed above, wherein the processing circuitry is further configured to determine a three-dimensional position of the stylus relative to the panel based on the at least one of the location, the shape, or the size of the elliptical cross section (Lipman, p. 4, line 21-p. 7, line 4 and p. 8, lines 14-26 teach X-Y-Z tracking based on location and size of the elliptical shape). 

With respect to claim 4, Lipman in view of Arvidsson and further in view of De Schrijver teaches the mobile device of claim 1, discussed above, wherein the plurality of sequential functions corresponding to the application icon includes a selection operation (Lipman, Figs. 1-4 and p. 6, line 13-p. 9, line 15.  At least Fig. 2 and p. 6, lines 2-12 teach selecting an icon). 
	With respect to claim 6, Lipman in view of Arvidsson and further in view of De Schrijver teaches the mobile device of claim 1, discussed above, wherein the function corresponding to the application icon includes a zoom operation (Lipman, Figs. 1-4 and p. 6, line 13-p. 9, line 15.  At least Fig. 2 and p. 6, lines 2-12 teach zooming in on an icon). 
With respect to claim 7, Lipman in view of Arvidsson and further in view of De Schrijver teaches the mobile device of claim 1, discussed above, wherein the function corresponding to the application icon includes presenting a menu (Lipman, Figs. 1-4 and p. 5, line 14-p. 6, line 12.  Examiner notes the term “menu” is subject to a reasonably broad interpretation and includes the level specific options of Lipman). 
With respect to claim 8, Lipman in view of Arvidsson and further in view of De Schrijver teaches the mobile device of claim 1, discussed above, wherein the electromagnetic radiation includes frequencies in at least one of visible or non-visible ranges (Lipman, p. 10, lines 9-11).

With respect to claim 9, Lipman in view of Arvidsson and further in view of De Schrijver teaches the mobile device of claim 1, discussed above, wherein the vehicle is:
an electric vehicle;
an unmanned vehicle (Arvidsson, paragraph [0003]);
a mobility-impaired special needs vehicle; or
a space-based vehicle.

With respect to claim 12, Lipman in view of Arvidsson and further in view of De Schrijver teaches the mobile device of claim 1, discussed above, wherein the beam of electromagnetic radiation is emitted from a portion of the stylus that is disposed in open space and is capable of being moved in any dimension in the open space (Lipman, Figs. 1, 3 and 4, item 16 and p. 6, lines 17-20).


Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lipman et al. (WO03/104965) in view of Arvidsson (USPN 2006/0206244) in view of De Schrijver (USPN 2003/0223803) and further in view of Applicant Admitted Prior Art (hereinafter “AAPA”).
With respect to claim 5, Lipman in view of Arvidsson and further in view of De Schrijver teaches the mobile device of claim 1, discussed above.  However, Lipman in view of Arvidsson and further in view of De Schrijver fails to expressly teach wherein the plurality of sequential functions corresponding to the application icon includes a highlighting operation. 	AAPA teaches highlighting an icon to provide visual feedback indicating a selection (based on prior Official Notice that was not traversed).
Lipman in view of Arvidsson and further in view of De Schrijver teaches a base process/product of a mobile device and stylus that execute a function corresponding to an application icon which the claimed invention can be seen as an improvement in that the function corresponding to the application icon includes a highlighting operation.  AAPA teaches a known technique of highlighting an icon to provide visual feedback indicating a selection that is comparable to the base process/product.
AAPA’s known technique of highlighting an icon to provide visual feedback indicating a selection would have been recognized by one skilled in the art as applicable to the base process/product of Lipman in view of Arvidsson and further in view of De Schrijver and the results would have been predictable and resulted in wherein the function corresponding to the application icon includes a highlighting operation which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.


Claims 10 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lipman et al. (WO03/104965) in view of Arvidsson (USPN 2006/0206244) and further in view of De Schrijver (USPN 2003/0223803) and further in view of Haffner et al. (USPN 6,702,500).
With respect to claim 10, Lipman in view of Arvidsson and further in view of De Schrijver teaches the mobile device of claim 1, discussed above.  However, Lipman  in view of Arvidsson and further in view of De Schrijver fail to expressly teach wherein the stylus is held by a body part of a user (Examiner notes an argument could be made that Lipman inherently teaches holding a stylus to use it but is providing an obviousness rationale in the interest of compact prosecution).
Haffner teaches a known technique holding a stylus with a body part of a user (Fig. 6 teaches a stylus is held by a hand).
Lipman in view of Arvidsson and further in view of De Schrijver teaches a base process/product of a stylus which the claimed invention can be seen as an improvement in that the stylus is held by a body part of a user.  Haffner teaches a known technique of holding a stylus with a body part of a user that is comparable to the base process/product.
Haffner’s known technique of holding a stylus with a body part of a user would have been recognized by one skilled in the art as applicable to the base process/product of Lipman in view of Arvidsson and further in view of De Schrijver and the results would have been predictable and resulted in the stylus being held by a body part of a user which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
With respect to claim 11, Lipman in view of Arvidsson and further in view of De Schrijver teaches the mobile device of claim 1, discussed above.  However, Lipman  in view of Arvidsson and further in view of De Schrijver fail to expressly teach wherein the stylus is worn by a user.
Haffner teaches a known technique wherein a user can wear a stylus (Figs. 1-2 and Col. 2, lines 31-41 and Col. 3, lines 44-58 teach a stylus can be attached to a shirt  or jacket pocket and worn using a clip).
Lipman in view of Arvidsson and further in view of De Schrijver teaches a base process/product of a stylus which the claimed invention can be seen as an improvement in that the stylus is worn by a user.  Haffner teaches a known technique wherein a user can wear a stylus that is comparable to the base process/product.
Haffner’s known technique wherein a user can wear a stylus would have been recognized by one skilled in the art as applicable to the base process/product of Lipman in view of Arvidsson and further in view of De Schrijver and the results would have been predictable and resulted in the stylus being worn by a user which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.


Claims 13-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lipman et al. (WO03/104965) in view of Arvidsson (USPN 2006/0206244) in view of De Schrijver (USPN 2003/0223803) and further in view of Mann et al. (USPN 2003/0163681).
Claim 13, processing circuitry of a device, corresponds to and is analyzed and rejected for substantially the same reasons as the mobile device of Claim 1, discussed above.
However, Lipman in view of Arvidsson and further in view of De Schrijver fail to expressly teach the processing circuitry comprising: a memory configured to store a plurality of programmable instructions; and a processing device in communication with the memory (Examiner notes Lipman, p. 3, lines 24-26 and p. 6, lines 25-28 and p. 8, lines 14-17 teach a central processing unit which should include memory to function properly similar to Applicant’s microprocessor.  However, Examiner is providing an obviousness rationale in the interest of compact prosecution).
Mann teaches a known technique providing a processing unit with memory (Figs. 1-2 and paragraphs [0002] and [0030]-[0036]).
Lipman in view of Arvidsson and further in view of De Schrijver teaches a base process/product of processing circuitry which the claimed invention can be seen as an improvement in that the processing circuitry comprises: a memory configured to store a plurality of programmable instructions; and a processing device in communication with the memory.  Mann teaches a known technique of providing a processing unit with memory that is comparable to the base process/product.
Mann’s known technique of providing a processing unit with memory would have been recognized by one skilled in the art as applicable to the base process/product of Lipman in view of Arvidsson and further in view of De Schrijver and the results would have been predictable and resulted in the processing circuitry comprising: a memory configured to store a plurality of programmable instructions; and a processing device in communication with the memory which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	Claims 14-15 are rejected for substantially the same reasons as claims 2-3, discussed above.

Claim 16 is rejected for substantially the same reasons as claims 4-7, discussed above.

Claim 17 is rejected for substantially the same reasons as claim 8, discussed above.

Claim 18, a non-transitory computer readable storage medium, corresponds to and is analyzed and rejected for substantially the same reasons as the processing circuitry of a device in Claim 13, discussed above.

Claims 19-20 are rejected for substantially the same reasons as claims 2-3, discussed above.


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Arimilli et al. (USPN 6,970,976) teaches a processor includes non-transitory memory;
Denny, III (USPN 2004/0212586) teaches a hand-held stylus; and
Cherdak et al. (USPN 5,635,682) teaches a hand-held stylus worn in a shirt pocket.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688. The examiner can normally be reached M-F 530am-2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Antonio Xavier/Primary Examiner, Art Unit 2623